      Case 4:19-cv-02747-DMR Document 13 Filed 07/18/19 Page 1 of 4




1    Matthew Righetti (State Bar No. 121012)
2    matt@righettilaw.com
     John Glugoski (State Bar No. 191551)
3    jglugoski@righettilaw.com
     RIGHETTI GLUGOSKI, P.C.
4    456 Montgomery Street, Suite 1400
5    San Francisco, CA 94104
     Telephone:    (415) 983-0900
6    Facsimile:    (415) 397-9005
7    Reuben D. Nathan, Esq. (SBN 208436)
8    NATHAN & ASSOCIATES, APC
     Email: rnathan@nathanlawpractice.com
9    2901 W. Coast Hwy., Suite 200
     Newport Beach, CA 92663
10   Tel: (949) 270-2798
     Facsimile: (949) 209-0303
11
     Attorneys for Plaintiff, RUBEN HARPER
12
13                         UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
14
15
     RUBEN HARPER, on behalf of himself and all   Case No. 4:19-cv-02747 DMR
16   others similarly situated,

17                                                PROOF OF SERVICE
                         Plaintiffs,
18
19
20             vs.
21
22
23   MONDELĒZ INTERNATIONAL, INC.;
24   MONDELĒZ GLOBAL LLC; and DOES 1
     through 10, Inclusive.,
25
26
27                       Defendants.

28
                                                  1

                                       PROOF OF SERVICE
      Case 4:19-cv-02747-DMR Document 13 Filed 07/18/19 Page 2 of 4




            PLEASE TAKE NOTICE that Plaintiff, Ruben Harper caused service upon Spencer
1
2    Sheehan, Esq. at 505 Northern Blvd., Suite 311, Great Neck, NY 11021 with the 1. Notice of

3    Motion for Appointment of Interim Class Counsel; 2. Memorandum of Law in Support of
4
     Plaintiff’s Motion for Appointment of Interim Class Counsel; 3. Declaration of Matthew Righetti
5
     in Support of Motion for Appointment of Interim Class Counsel; 4. Declaration of Reuben D.
6
     Nathan in Support of Motion for Appointment of Interim Class Counsel; 5. Proposed Order; and
7
8    6. Certificate of Service on July 17, 2019. Affidavit of Service is attached hereto as Exhibit
9    “A”.
10
11
12
13   Dated: July 17, 2019                                NATHAN & ASSOCIATES, APC

14
                                                         By: /s/ Reuben D. Nathan
15                                                          Reuben D. Nathan
                                                            Attorneys for Plaintiff
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     2

                                          PROOF OF SERVICE
     Case 4:19-cv-02747-DMR Document 13 Filed 07/18/19 Page 3 of 4




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
                    EXHIBIT A
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        3

                               PROOF OF SERVICE
Case 4:19-cv-02747-DMR Document 13 Filed 07/18/19 Page 4 of 4
